PER CURIAM.
This is a petition for writ of certiorari to the Circuit Court of Duval County, Florida, to review a judgment of that court affirming a judgment of the Small Claims Court in favor of the respondent. We have examined the record, read the briefs and heard oral argument and conclude that the trial court’s resolution of the issues on its construction of the evidence and on inferences properly drawn therefrom was free of error. Since there was no departure from the essential requirements of law, the petition for writ of certiorari is denied.
WIGGINTON, Acting C. J., and CARROLL, DONALD K., and SACK, JJ., concur.